Title: To Thomas Jefferson from Willis Alston, 25 November 1808
From: Alston, Willis
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Representative Chamber Novr 25h 1808
                  
                  Enclosed is a petition in favor of the appointmt of Jordan Shepherd for collector (from the county of Martin) (NC)
                  I am your most Obt St
                  
                     Willis Alston 
                     
                  
                Enclosure
                                    
                     
                        To the President of the United States 
                        
                        State of North CarolinaMartin County—
                     
                     
                        The Death of Mr. William Keais the late Collector of Customs for the port of Washington in this State has caused a vacancy in that Office, and as another will be appointed to supply his place We the Undersigned inhabitants of Martin County without wishing in any way to interfere in the discharge of the Official duties of the president hope that it may not be considered as presumption in us to Recommend Mr. Jordan Shepherd a resident of Pitt County as a man of Probity, Integrity, and Talents ineasy circumstances attentive to his Business, a warm Republican and one who has invariably approved and supported the measures of the present Administration and in our Opinion well quallified in all respects to fill that Office—
                     
                     
                        Thomas Hyman 
                        
                        
                           and 136 other signatures
                        
                     
                  
                  
               